Order filed August 1, 2013




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00275-CV
                                  ____________

                           NARSIN F. KHAN, Appellant

                                       V.

                       ASSET ACCEPTANCE, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 992245

                                  ORDER

      Appellant’s brief was due July 17, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
August 30, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
PER CURIAM